Title: Robley Dunglison to James Madison, 2 October 1826
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    
                                
                                October 2. 1826.
                            
                        
                        I am requested by the Faculty to lay the inclosed letter before you, and to state that the Faculty have
                            declined licensing the individual until they learn from you the amount of the emolument which will accrue to him in the
                            event of his appointment. I have the honor to be Gentn obediently yours
                        
                            
                                Robley Dunglison
                            Chairman of the Faculty
                        
                    